Citation Nr: 1413067	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for hepatocellular carcinoma, liver cancer, to include as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and Mrs. J.

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant, who is the Veteran, served on active duty from August 1972 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2013, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  .


REMAND

The Veteran maintains that he contracted hepatitis C as a result having been administered immunizations with infected jet injectors during active duty.  He asserts that his liver cancer is secondary hepatitis C.  

In March 2013, the Veteran's private physician stated that the Veteran was diagnosed with hepatitis C in 2005 and he had a liver transplant in November 2011.  The physician stated that hepatitis C can be contracted in multiple ways, including jet injectors used for mass immunizations.  

As the medical record is insufficient to decide the claim, further development under the duty to assist is needed. 





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

Whether it is at least as likely as not (a probability of 50 percent that hepatitis C was contracted by jet injectors used for mass immunizations in service.  

In formulating the opinion, the VA examiner is asked to address the scientific evidence, probability, of contracting hepatitis from a jet injection and in what percent of cases is the cause of hepatitis not known.

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to explain that the opinion cannot be rendered because the Veteran had other risk factors for developing hepatitis C and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.  

2.  After the development, adjudicate the claims. If any benefit is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



